Name: 89/421/EEC: Commission Decision of 22 June 1989 authorizing the Hellenic Republic to restrict the marketing of seed of certain varieties of an agricultural plant species (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  competition;  means of agricultural production
 Date Published: 1989-07-08

 Avis juridique important|31989D042189/421/EEC: Commission Decision of 22 June 1989 authorizing the Hellenic Republic to restrict the marketing of seed of certain varieties of an agricultural plant species (Only the Greek text is authentic) Official Journal L 193 , 08/07/1989 P. 0041 - 0042*****COMMISSION DECISION of 22 June 1989 authorizing the Hellenic Republic to restrict the marketing of seed of certain varieties of an agricultural plant species (Only the Greek text is authentic) (89/421/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 88/380/EEC (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the Hellenic Republic, Whereas, pursuant to Article 15 (1) of Directive 70/457/EEC, Member States shall ensure that, after the expiry of a period ending on 31 December of the second year following that in which a variety was accepted, seed and propagating material of varieties accepted after 1 July 1972 in one or more Member States in accordance with the provisions of the Directive are subject to no marketing restrictions relating to the variety; Whereas, however, Article 15 (2) of Directive 70/457/EEC provides that, in the cases set out in Article 15 (3), a Member State may be authorized, upon application, to prohibit the marketing of seed and propagating material of certain varieties; Whereas, morever, Article 15 (7) of Directive 70/457/EEC provides that, with regard to Greece and in respect of applications submitted by that Member State not later than 31 December 1985 and made on the grounds referred to in Article 15 (3) (c), second alternative, the period provided for in Article 15 (1) may be extended to 30 June 1989; Whereas the application of Greece relates to early varieties of soya bean; whereas the application was made before 31 December 1985 and is based on Article 15 (3) (c), second alternative, of Directive 70/457/EEC, namely that it is well known that such varieties are not at present suitable for cultivation in Greece; Whereas Commission Decision 89/37/EEC (3) extended until 30 June 1989 the period during which Greece could subject seed of certain early varieties of soya bean to marketing restrictions relating to the variety, so as to allow complete examination of the application; Whereas the examination has now been completed and it appears that the ground set out at Article 15 (3) (c), second alternative, of Directive 70/457/EEC, namely that it is well known that early varieties of soya bean are not at present suitable for cultivation in Greece, has been established; Whereas, therefore, the application of Greece should be granted in full in respect of the early varieties of soya bean listed in Decision 89/37/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Hellenic Republic is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1989 common catalogue of varieties of agricultural plant species: Oil and fibre plants Glycine max (L.) Merr. (soya bean) Effi Maple Arrow Olima Sito Ultra. Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The Hellenic Republic shall notify the Commission and the other Member States of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. Article 4 This Decision is addressed to the Hellenic Republic. Done at Brussels, 22 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 187, 16. 7. 1988, p. 31. (3) OJ No L 15, 19. 1. 1989, p. 35.